Citation Nr: 9928202	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  93-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, post-operative foraminal stenosis at L5-S1 with 
degenerative changes and spondylolisthesis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1956 
and from June 1956 to December 1960.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a July 1992 rating decision of the New Orleans, 
Louisiana Regional Office (hereinafter "the RO") which 
granted service connection for chronic lumbosacral strain and 
assigned a 10 percent disability evaluation.  Service 
connection was also denied for a bilateral knee disorder, an 
acquired psychiatric disorder, arthritis of the hands, 
hemorrhoids, chest pain, a bilateral eye disorder, chronic 
obstructive pulmonary disease due to asbestos exposure, 
residuals of exposure to carbon tetrachloride, and for skin 
disorders, to include a fungal infection and body rash.  In 
June 1994, the Board remanded this appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran VA 
orthopedic and neurological examinations.  

In a September 1996 decision, the Board denied service 
connection for a bilateral knee disorder, an acquired 
psychiatric disorder, arthritis of the hands, hemorrhoids, a 
disability manifested by chest pain, a bilateral eye 
disorder, residuals of chemical and asbestos exposure, and 
for skin disorders, to include a fungal infection and body 
rash.  The Board remanded the remaining issue on appeal to 
the RO to obtain private and/or VA treatment records and to 
afford the veteran a VA orthopedic examination.  A February 
1997 rating decision, recharacterized the veteran's service-
connected chronic lumbosacral strain as lumbosacral strain, 
post-operative foraminal stenosis at L5-S1 with degenerative 
changes and spondylolisthesis.  The assigned disability 
evaluation was increased to 40 percent.  The veteran has been 
represented throughout this appeal by the American Legion.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbar spine disorder is productive of no 
more than severe intervertebral disc syndrome with severe 
limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for lumbosacral strain, post-operative foraminal 
stenosis at L5-S1 with degenerative changes and 
spondylolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 
5286, 5289, 5292, 5293, 5295, 7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, a remand, in order to 
allow for further development of the record, is not 
appropriate.  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for any of the disabilities at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in July 1992 and in the February 
1997 rating decision, the RO addressed all of the evidence of 
record, and the increase granted pursuant to the latter 
rating decision was made effective back to the date of the 
original grant of service connection.  Thus, the veteran was 
not harmed by the absence of a "staged" rating.  See 
Fenderson.  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in June 1954 with complaints of a backache.  A heat lamp 
and massage were recommended.  An additional June 1954 entry 
reported that the veteran was treated for pain and tenderness 
in the right sacroiliac region with pain radiating down the 
leg to the mid thigh.  The impression, at that time, was 
chronic sacroiliac strain.  A July 1954 entry indicated that 
the veteran was seen for a muscle strain of the back and a 
September 1954 consultation report related that the veteran 
had right sacroiliac disarticulation.  A December 1954 
consultation report noted an impression of lumbosacral pain, 
etiology unknown.  A May 1958 consultation report indicated 
that the veteran complained of low back pain which bothered 
him on and off since 1954.  There was a notation that an X-
ray of the lumbosacral spine was negative.  The examiner 
noted that there were spasms over the lumbosacral region.  An 
October 1960 medical board report did not refer to a lumbar 
spine disorder.  

Private treatment records dated from October 1972 to December 
1984 indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA spine examination in 
May 1992.  He reported that he began noting problems with his 
back in the early 1950's during his period of service.  He 
complained of intermittent back pain since his separation 
from service.  The examiner reported that the veteran's 
standing posture was within normal limits and that there was 
no fixed deformity.  It was also noted that there was no 
muscle spasm in the musculature of the back.  As to range of 
motion of the lumbar spine, forward flexion was 60 degrees, 
backward extension was 10 degrees, left lateral flexion was 
20 degrees, right lateral flexion was 20 degrees, rotation to 
the left was 20 degrees and rotation to the right was 20 
degrees.  The examiner indicated that there was objective 
evidence of pain on motion.  The examiner also reported that 
there was no definite evidence of neurological involvement 
and that patellar and Achilles reflexes were present, equal 
and active.  The diagnosis was chronic lumbosacral strain 
with persistent low back pain.  A May 1992 radiological 
report, as to the veteran's spine, indicated an impression of 
very minimal degenerative changes of the lower thoracic and 
upper lumbar vertebral bodies.  

In July 1992, service connection was granted for chronic 
lumbosacral strain.  A 10 percent disability evaluation was 
assigned effective December 16, 1991.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. Part 
4, Diagnostic Code 5293 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  Ankylosis of 
the lumbar spine at a favorable angle warrants a 10 percent 
evaluation.  A 50 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 
(1998).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1998).  A 40 percent evaluation 
is warranted for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
This is the maximum evaluation assignable under this code.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  A 10 percent 
evaluation is warranted for superficial poorly nourished 
scars with repeated ulceration.  38 C.F.R. Part 4, Diagnostic 
Code 7803 (1998).  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

At the August 1993 hearing on appeal, the veteran testified 
that he always suffered some pain in the low back at all 
times.  He also reported that he would have acute episodes 
where the pain would worsen.  The veteran stated that he did 
suffer from muscle spasms in his back.  He indicated that 
when he would have an episode of bad pain, he would have 
considerably less ability to move his back.  

VA treatment records dated from October 1992 to November 1994 
indicated that the veteran was treated for several disorders.  
A December 1993 treatment entry indicated an assessment of 
low back pain with radiating pain.  A March 1994 entry 
related a similar impression.  

The veteran underwent a VA spine examination in April 1995.  
It was noted that he complained of pain from the base of his 
neck to the tip of the coccyx.  The veteran also described 
sudden, sharp, shooting pains in the low back and between the 
shoulders.  The examiner reported that the veteran had 
excellent posture and that he held himself erect and stiff to 
the point of being rigid throughout the physical part of the 
examination.  The examiner noted that there was no evidence 
of thoracolumbar spine deformity and that the musculature was 
equal and voluntarily tight bilaterally.  As to thoracolumbar 
range of motion, forward flexion was 75 degrees, backward 
extension was 15 degrees, left and right lateral flexion was 
25 degrees and rotation to the left and right was 25 degrees.  
The examiner stated that he was unable to determine whether 
the veteran had pain or not.  The diagnosis was possible 
lumbar strain, chronic, minor.  The examiner commented that 
on the basis of primary origin, the veteran had evidence of 
degenerative joint disease and probable degenerative disc 
disease of the lumbar spine.  An April 1995 radiological 
report, as to the veteran's spine, indicated an impression of 
minimal spondylolisthesis of the L5 vertebra and degenerative 
bone and disc disease of the cervical spine.  

The veteran also underwent a VA neurological examination in 
April 1995.  He reported that for many years he had suffered 
pain which went down the outside of his left leg all the way 
down to the ankle and sometimes to the foot.  He also 
indicated that for the last few months, he had been having 
similar pain going down the outside of the right leg.  The 
veteran reported that his right leg sometimes felt like it 
went to sleep.  It was also observed that the veteran 
indicated that he had some decreased sensitivity in feeling 
in the left leg.  The examiner indicated that deep tendon 
reflexes were equal in the hamstring, popliteal, 
suprapatellar, and Achilles reflexes, bilaterally.  There 
were no abnormal reflexes on either side.  The examiner 
reported that the sensory examination of the lower 
extremities revealed essentially normal perception of sharp 
and touch stimuli.  It was noted that there was only a 
question of impairment of sharp perception in the lateral 
aspect of the left calf.  There were no visible muscle 
involuntary motions and the muscle strength in the quadriceps 
and hamstrings was equal, bilaterally.  The examiner reported 
that sciatic nerve tenderness was absent on both sides.  The 
diagnosis was history of pain down the lateral surface of the 
left lower and right lower extremities.  The examiner 
commented that the findings were insufficient to diagnosis 
neurological disease.  The examiner remarked that the history 
of the pain was compatible with radicular pain at L5/S1 on 
the left side.  It was noted that on the right side, the 
history was too indefinite as to even offer an opinion as to 
the segments of the pain.  

Private treatment records dated from October 1995 to November 
1995 indicated that the veteran continued to receive 
treatment for his lumbar spine disorder.  An October 1995 
report from R. Brian Bulloch, M.D., indicated that the 
veteran was evaluated for low back discomfort which had been 
increasing in severity over the previous several months to 
years.  A November 1995 report from the Glenwood Regional 
Medical Center noted that the veteran underwent a Gill 
procedure involving excision of the posterior spondylitic 
elements of L5 along with bilateral L5 nerve root 
foraminotomy, left-sided S1 for foraminotomy and in situ 
fusion with local bone graft.  The post-operative diagnosis 
was grade I spondylolisthesis at L5-S1 with Left L5 and S1 
nerve root stenosis and right-sided L5 nerve root stenosis.  

VA treatment records dated from August 1995 to November 1995 
referred to continued treatment.  The veteran underwent an 
additional VA spine examination in February 1996.  He 
complained of pain in the low back, buttock and both lower 
extremities.  It was noted that he underwent surgery in 
November 1995 and reported that the surgery helped with some 
of the sudden, sharp twinges of pain, but that he still 
suffered from deep constant pain which he described as going 
into his left buttock and down the back of the thigh and leg 
to the ankle level.  The veteran also stated that the surgery 
had helped stop the sudden twinges of pain going into the 
left leg.  The examiner reported that the veteran presented 
with the same general complaints, appearance and with less 
mobility than when he was seen eighteen months earlier.  It 
was noted that the veteran was able to walk with a normal, 
but careful gait and that his posture was good.  The examiner 
noted that the veteran was unable to fully cooperate 
secondary to the surgical procedure performed in November.  
As to the thoracolumbar spine, the examiner indicated that 
forward flexion was 30 degrees, backward extension was 15 
degrees, left and right lateral flexion was 15 degrees and 
left and right rotation was 20 degrees.  The examiner 
indicated that the veteran complained continuously before, 
during and after the examination.  It was observed that 
neurologically, the findings were within normal limits.  The 
examiner noted that the veteran did have a recently healed 
vertical scar, midline low lumbar and that he complained of 
tenderness to light touch in such general area.  As to 
diagnoses, the examiner indicated that by history there had 
been a lumbar sprain, chronic, moderate since 1954.  

VA treatment records dated from March 1996 to February 1997 
indicated that the veteran continued to receive treatment for 
disorders including his lumbar spine disorder.  A July 1996 
entry noted that the veteran had failed back syndrome status  
post extensive decompression in November 1995.  It was noted 
that the surgery did help the veteran's leg pain.  

The veteran underwent a VA spine examination in December 
1996.  It was noted that since the veteran's surgery, he did 
improve significantly.  The veteran reported that prior to 
the surgery he had numbness starting about the middle of the 
buttocks downward posteriorly and starting at the groin 
level, bilaterally, anteriorly.  The veteran indicated that 
most of that had cleared up.  The veteran reported that he 
still had some pain going into the left buttock and down the 
back of the left thigh.  It was noted that the veteran did 
not describe a classical radicular type of pain syndrome.  
The examiner reported that the veteran walked slowly , but 
normally.  The veteran was able to walk on his toes and his 
heels and to do a full squat down and stand up.  The examiner 
indicated that there was minor flattening in the lumbar area 
and that there was a 5 inch vertical midline scar starting 
about 1 inch below the L5/S1 level and extending upward.  The 
scar was well-healed and nontender.  The examiner reported 
that the range of mobility of the thoracic and lumbar spine 
combined was forward flexion of 65 degrees, backward 
extension of 20 degrees, left lateral flexion of 20 degrees, 
right lateral flexion of 25 degrees, and rotation to the left 
and right of 30 degrees.  The examiner stated that the 
combined normal range of mobility should have been forward 
flexion of 95 degrees, backward extension of 35 degrees, left 
and right lateral flexion of 40 degrees and left and right 
rotation of 40 degrees.  The examiner stated that the veteran 
did not show objective evidence of pain on motion.  There 
were no sensory changes and deep tendon reflexes were 2+ and 
equal.  It was noted that the Hoffman, Romberg and Babinski 
signs were all negative and that the peripheral pulses were 
normal.  

The examiner indicated a diagnosis of lumbar strain, acute, 
1954, with progression to a chronic moderate to moderately 
severe strain.  The examiner reported that scan studies 
performed in recent years showed evidence of minor pars 
defect at L5/S1 and a first degree spondylolisthesis with 
degenerative changes at L5 and S1 and with foraminal stenosis 
at L5 and S1.  The examiner commented that the surgery 
performed in November 195 did improve the condition, as he no 
longer had the numbness and paresthesias.  Also, it was noted 
that the veteran no longer had shooting pains into the lower 
extremities.  The examiner stated that the veteran did appear 
to have a chronic low back syndrome with a degree of pain and 
a degree of limited mobility which significantly interfered 
with him continuing to work in any type of situation which 
might require climbing, prolonged standing or working on his 
feet.  The examiner remarked that the degree of pain which 
the veteran had produced a reflex weakness which he was not 
capable of handling on his own.  The examiner commented that 
he did not see any evidence of unfavorable ankylosis.  It was 
noted that the reflex weakness from the veteran's pain and 
the fatigability were the disabling factors.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  The most recent December 1996 VA spine examination 
report noted that the veteran reported that he still had some 
pain going into the left buttock and down the back of the 
left thigh.  It was observed that the veteran did not 
describe a classical radicular type of pain syndrome.  The 
examiner reported that the veteran did not show objective 
evidence of pain on motion.  The examiner also indicated that 
there were no sensory changes and that deep tendon reflexes 
were 2+ and equal.  It was reported that the Hoffman, Romberg 
and Babinski signs were all negative and that the peripheral 
pulses were normal.  The examiner indicated a diagnosis of 
lumbar strain, acute 1954, with progression to a chronic 
moderate to moderately severe strain.  The examiner commented 
that scan studies performed in recent years showed evidence 
of minor pars defect at L5/S1 and a first degree 
spondylolisthesis with degenerative changes at L5 and S1 and 
foraminal stenosis at L5 and S1.  The examiner further 
indicated that after surgery in November 1995, the veteran 
improved as he no longer had numbness and parethesias.  The 
examiner also remarked that the degree of pain which the 
veteran had produced a reflex weakness and that the reflex 
weakness from the veteran's pain and the fatigability were 
the disabling factors.  

Additionally, the Board notes that a February 1996 VA spine 
examination report noted that the veteran complained of pain 
in the low back, buttock and both lower extremities.  The 
examiner reported that the veteran was unable to fully 
cooperate secondary to the surgical procedure performed in 
November 1995.  The examiner indicated that neurologically, 
the findings were within normal limits.  Further, the Board 
observes that an April 1995 VA neurological examination 
report indicated that deep tendon reflexes were equal in the 
hamstring, popliteal, suprapatellar, and Achilles reflexes, 
bilaterally.  The examiner reported that the sensory 
examination of the lower extremities revealed essentially 
normal perception of sharp and touch stimuli and that there 
were no abnormal reflexes on either side.  The examiner noted 
that there were no visible muscle involuntary motions and 
that sciatic nerve tenderness was absent on both sides.  It 
was observed that there was only a question of impairment of 
sharp perception in the lateral aspect of the left calf.  The 
diagnosis was history of pain down the lateral surface of the 
left lower and right lower extremities.  The examiner 
commented that the findings were insufficient to diagnose 
neurological disease.  The Board also observes that an April 
1995 VA spine examination report noted that there was no 
evidence of thoracolumbar spine deformity and that the 
musculature was equal and voluntarily tight, bilaterally.  
Therefore, the Board notes that the medical evidence clearly 
fails to indicate what could reasonably be considered to be 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief as 
required for a 60 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  Symptomatology 
such as sciatic neuropathy, demonstrable muscle spasm, absent 
ankle jerk are simply not shown.  

The Board further observes that the December 1996 VA spine 
examination report noted that the range of motion of the 
thoracic and lumbar spine combined was forward flexion of 65 
degrees, backward extension of 20 degrees, left lateral 
flexion of 20 degrees, right lateral flexion of 25 degrees, 
and rotation to the left and right of 30 degrees.  As noted 
above, the examiner specifically stated that the veteran did 
not show objective evidence of pain on motion.  Additionally, 
the examiner also remarked that he did not see any evidence 
of unfavorable ankylosis.  Further, the February 1996 VA 
spine examination report noted that as to the thoracolumbar 
spine, forward flexion was 30 degrees, backward extension was 
15 degrees, left and right lateral flexion was 15 degrees and 
left and right rotation was 20 degrees.  The Board observes 
that the veteran's present 40 percent evaluation reflects 
severe limitation of motion.  He is not entitled to a higher 
evaluation under the appropriate schedular criteria.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1996).  Additionally, as 
indicated above, ankylosis of the lumbar spine has not been 
shown.  38 C.F.R. Part 4, Diagnostic Codes 5286, 5289 (1996).  
The Board also observes that severe lumbosacral strain is 
also reflected in the present 40 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5295 (1996).  The veteran is 
in receipt of the maximum allowable disability evaluation 
under such schedular criteria.  

The Board further observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from a poorly nourished scar with repeated 
ulceration or a tender and painful scar on objective 
demonstration, such as would warrant a separately assignable 
compensable rating.  38 C.F.R. Part 4, Diagnostic Code 7803, 
7804 (1996).  The February 1996 VA spine examination report 
did note that the veteran had a recently healed vertical 
scar, midline, low lumbar and that he complained of 
tenderness to light touch in such general area.  However, the 
more recent December 1996 VA spine examination report noted 
that there was a 5 inch vertical midline scar starting about 
1 inch below the L5/S1 level and extending upward.  The 
examiner, at that time, specifically stated that the scar was 
well-healed and nontender.  Therefore, the Board concludes 
that the 40 percent disability evaluation sufficiently 
provides for the veteran's present level of disability.  The 
Board also finds that the veteran's present disability 
evaluation encompasses his objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  As noted previously, the examiner indicated 
pursuant to the December 1996 VA spine examination report, 
that the veteran did not show objective evidence of pain on 
motion and that the reflex weakness from the veteran's pain 
and fatigability were the disabling factors.  Functional 
impairment due to pain supported by adequate pathology and 
indicative of a separate compensable evaluation has not been 
adequately shown by the evidence of record.  Moreover, there 
is no clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, an increased evaluation 
for lumbosacral strain, post-operative foraminal stenosis at 
L5-S1 with degenerative changes and spondylolisthesis, is not 
warranted.  



ORDER

An increased evaluation for lumbosacral strain, post-
operative foraminal stenosis at L5-S1 with degenerative 
changes and spondylolisthesis is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

